Citation Nr: 1001874	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chondromalacia of the left knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chondromalacia of the right knee.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative joint disease of the right 
ankle with a history of recurrent sprains.  

4.  Entitlement to a compensable evaluation for the service-
connected left bicep insertional tendonitis.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the RO in 
Boston, Massachusetts.  The RO in Togus, Maine has current 
jurisdiction over the appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge via videoconference in April 2009; a transcript of the 
hearing tape is of record.  At that time, the Veteran 
submitted additional medical evidence with a waiver of 
initial RO consideration.  38 C.F.R. § 20.1304(c)(2009).  

The Board notes that the Veteran raised a new claim of 
secondary service connection for a back disability during his 
April 2009 hearing.  Since the RO has not developed or 
certified the issue for appellate consideration, it is not 
presently before the Board and must be referred to the RO.  

For the reasons outlined hereinbelow, the appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims for higher evaluations for the 
service-connected bilateral knee, right ankle and left bicep 
disabilities must be remanded for further action.  

During his April 2009 before the Board, the Veteran testified 
that his service-connected knee, right ankle and left bicep 
disabilities were worse than what was reflected in the 
results of the January 2007 VA fee-basis examination.  
Specifically, the Veteran testified that his bilateral knee 
symptoms included limitation of motion with constant pain, an 
unsteady gait, grinding, swelling and instability resulting 
in falls.  

With respect to the right ankle disability, the Veteran 
testified that his symptoms included limitation of motion 
with pain requiring use of a brace, as well as stiffness, 
grinding, swelling, weakness and instability.  

With respect to the left bicep disability, the Veteran 
testified that his symptoms included limitation of motion, 
particularly left arm flexion, with aching pain that radiates 
to the front head of the deltoid, muscle spasms, fatigue, 
weakness, and numbness and grip problems in the left hand.  

The Veteran testified that the examiner did not utilize a 
goniometer to measure range of motion, and that muscle damage 
to the bicep was not addressed.  

Additionally, the examiner failed to review the Veteran's 
claims file and prior medical examinations, conducted without 
contemporaneous review of the Veteran's claims file, are 
deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Based on the foregoing, the Board finds that the Veteran 
should be afforded an additional VA examination to determine 
the nature and extent of his service-connected bilateral 
knee, right ankle and left bicep disabilities.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claims that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, not 
already associate with the claims 
file, that have treated him since 
August 2005 (one year prior to the 
date of his claim) for his claimed 
disabilities.  The aid of the Veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, 
or if the search for any such records 
otherwise yields negative results, 
that fact should clearly be documented 
in the claims file.  

2.  The RO should obtain all treatment 
records from the Togus VA Medical 
Center dated from August 2005 to the 
present and associate those records 
with the claims file.  

3.  Then, the Veteran should be 
afforded a VA examination to determine 
the current severity of the service-
connected bilateral knee, right ankle 
and left bicep disabilities.  It is 
imperative that the examiner who is 
designated to examine the Veteran 
reviews the evidence in the claims 
file, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should be reported 
in detail.  

The examiner should indicate whether 
the Veteran's bilateral knee, right 
ankle and left bicep disabilities are 
productive of limitation of motion, to 
include degrees of flexion and 
extension.  And the examiner should 
render specific findings as to 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and incoordination.  The examiner 
should also indicate whether the 
Veteran's knee conditions are 
productive of recurrent subluxation or 
lateral instability and if so, whether 
this is slight, moderate, or severe.  

With respect to the left bicep 
disability, the examiner should 
indentify any residual neurological 
damage involving the left hand.

With respect to any muscle impairment, 
the examiner must identify all of the 
specific muscle group(s) involved, and 
should specifically identify what 
functional abilities are affected.  In 
this regard, he/she should comment 
concerning the presence or absence of 
the cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of 
coordination, and uncertainty of 
movement.  

Further, the examiner should indicate 
whether, and to what extent, the 
Veteran experiences functional loss 
during flare-ups of pain and/or 
weakness (to include with use or upon 
activity) as a result of the service-
connected bilateral knee, right ankle 
and left bicep disabilities.  To the 
extent possible, the examiner should 
express such functional loss in terms 
of additional degrees of limited 
motion.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

4.  After completion of all indicated 
development, the RO should again 
review the claims in light of all the 
evidence of record.  With respect to 
the left bicep disability, the RO 
should specifically consider potential 
application of diagnostic codes 
pertaining to muscle injuries, 
particularly 38 C.F.R. § 4.73, 
Diagnostic Code 5305.  If any 
determination remains adverse, the 
Veteran must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to submit written 
or other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



